DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
The present office action is made in response to the Pre-amendment of 3/13/2019. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter, see Pre-amendment in page 2;
B) Regarding to the claims, applicant has amended claims 1-15 and added a new set of claims, i.e., claims 16-18, into the application. There is not any claim being canceled from the application. As newly-added, the pending claims are claims 1-18.
Election/Restrictions
In response to the restriction requirement of 4/2/2021, applicant has made an election of Invention II in the reply filed on 5/31/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1-4, 12-15 and 17-18 are examined in the present office action, and claims 5-11 and 16 have been withdrawn from further consideration 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain ten sheets of figures 1-15 were received on 3/13/2019.  These drawings are objected by the examiner for the following reasons.
7.	The drawings are objected to because it is unclear the element/component disposed between the scanning mirror (20) and the objective lens (36) in figure 4. Applicant should note that while figure 4 shows an arrow for the box located between the mirror and the objective lens; however, there is not any reference for such box. See also figure 2 which show the reference for the box disposed between the mirror and the objective lens.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in figure 6, the reference character “32” has been used to designate both an optical system and a detection light.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
9.	The substitute specification filed on 3/13/2019 has been entered.
10.	The lengthy specification which was amended by the pre-amendment of 3/13/2019 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
11.	The disclosure is objected to because of the following informalities: a) Paragraph [0059]: on line 2, “objective 30” should be changed to --objective 28--. Applicant should note that the reference “30” is used to refer to a specimen, see paragraph [0058], lines 2 and 6; b) . Appropriate correction is required.
Claim Interpretation
12.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
14.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a scan illumination unit”, “a descanned detection unit”, and “spectral composition(s)” as recited in each of claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-4, 12-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “different spectral compositions” (line 14). What does applicant mean by “compositions”?
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because each of the features thereof “the splitting direction” (line 2) and “the longitudinal extension” (line 3) lacks a proper antecedent basis.
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the light” (line 3) lacks a proper antecedent basis.

d) Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
d1) the similar reason as set forth in element a) above; and
d2) the feature thereof “the detection light beam” (line 12) lacks a proper antecedent basis. 
Further, it is suggested that the terms “different spectral composition” (lines 15-16) be changed to --different spectral compositions--, see the use of similar claimed language in claim 1, line 14.
e) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the splitting direction” (line 2) lacks a proper antecedent basis.
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claims 1, 3, 12, and 15, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al (WO 2015/109323, submitted by applicant).
Hillman et al discloses a light microscope. 
Regarding to the features recited in present claim 1, the microscope as described in pages 10-24 and 40-42 and shown in figs. 1-2, 11, for example comprises the following features:
a) a scan illumination unit (collimated laser input, cylindrical lens, galvo-mounted polygon mirror, scan lens, tube lens, objective lens) which is designed to illuminate a specimen having a line focus produced by an illumination light beam and moved transversely to a light propagation direction; 
b) a descanned detection unit (objective lens, tube lens, scan lens, galvo-mounted polygon mirror, lens, objective lenses, emission filter, DV2 image splitter, detectors) which is designed to produce a stationary first line image of a target region from detection light that originates from a target region of the specimen illuminated with the moving line focus
c) the scan illumination unit and the descanned detection unit have a common objective, which is designed to receive both the illumination light beam and the detection light; and
d) the descanned detection unit contains a dispersive element (DV2 image splitter) which is designed to spectrally split the detection light in order to generate multiple second line images, corresponding to the first line image, with different spectral compositions. 

Regarding to the feature related to an optical element of the descanned detection unit as recited in present claim 3, such feature is disclosed in the microscope shown in figure 2 of Hillman et al where at least one lens element is disposed between the “oblique image plane” and the dispersive element (DV2 image splitter).
Regarding to the feature related to at least one light blocking element located in the descanned detection unit as recited in present claim 12, such feature is disclosed by Hillman et al as can be seen in page 41 and shown in figure 2, see the “emission filter”, which emission filter is designed to block spectral components of the detection light that are within a wavelength range of the illumination light beam. 
Regarding to the method claim as recited in present claim 15, such method steps are implicitly met by the structural limitations of the microscope provided by Hillman et al.
Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	Claims 2 and 4, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hillman et al in view of Gerstner et al (US Publication No. 2005/0179892).
In the microscope as provided by Hillman et al, it is noted that Hillman et al does not explicitly disclose that there is a slit diaphragm arranged at the location of the first line image and the splitting direction of the dispersive element is perpendicular to the longitudinal extension of the first line image as recited in present claims 2 and 4. However, an arrangement of a slit diaphragm at the location of an image in a confocal microscope with descanned detection is known to one skilled in the art as can be seen in the microscope provided by Gerstner et al. In particular, in the microscope with a descanned detection, a pinhole (PH) is located at an image position of detected light, the first image mirror collimates detected light to a grating (G) which acts as a dispersive element for splitting detected image light onto multiple image lights with different wavelengths and the second imaging mirror (S1) focusing light of different wavelengths to different sections/detecting elements (DE). Regarding to the feature that the splitting direction as recited in present claim 2, it is noted that an arrangement of the dispersive element and its correspond elements and detectors in a vertical direction or a horizontal direction with respect to an incident line image for splitting the line image in a vertical or horizontal directions would have been obvious to one skilled in the art. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Hillman et al by using a pinhole at the image location of detected light as suggested by Gerstner et al and rearranging the positons of the image splitter and its correspond detectors in a vertical direction or a horizontal direction with respect to an incident line image for splitting the line image in a vertical or horizontal directions to meet a particular 
In the microscope provided by Hillman et al, while Hillman et al discloses a light blocking element located upstream a dispersive element; however, Hillman et al does not disclose that the light blocking element is located downstream of the dispersive element wherein the light blocking element is displaceable in the splitting direction as recited in present claims 13 and 17. Note that the feature related to a common light deflector in both scan illumination unit and descanned detection unit as recited in present claim 14 and the common deflection is rotatable about two axes as recited in present claim 18 both are disclosed by Hillman et al as can be seen in page 12 and shown in figure 2.
Regarding to the features recited in present claims 13 and 17, the use of a displaceable light blocking element downstream of a dispersive element in a microscope having a scan illumination unit and a descanned detection unit is known to one skilled in the art as can be seen in the microscope disclosed by Knebel. In particular, Knebel discloses a microscope having a scan illuminion unit and descanned detection unit having a common objective lens and teaches the use of a dispersive element (37) and a detection system wherein light blocking elements (43, 53, 63) each is displaceable and located downstream of the dispersive element (37). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope provided by Hillman et al by using light blocking element(s) downstream of a dispersive element as suggested by Knebel for the purpose of controlling the detected light to its detecting element.
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	The US Publication Nos. 2007/0063153 and 2007/0241266 and the US Patent No. 7,339,148 each is cited as of interest in that each discloses a microscope having a scan illumination unit,  a descanned detection unit, and at least one dispersive element located in the detecting unit for splitting a detected image onto multiple images.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872